Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   July 25, 2014


The Court of Appeals hereby passes the following order:

A14A1296. JOHN HENRY MCCLENDON et al. v. THE CITY OF
    REYNOLDS et al.

      This appeal was re-docketed in this Court on March 14, 2014, following a
remand to the trial court to complete the appellate record. Appellants’ enumeration
of errors and brief in this case were due on April 3, 2014.
      On May 30, this Court ordered Appellants to file an enumeration of errors and
brief in this case no later than June 11, 2014. The order specifically stated that failure
to comply within the time required, absent good and sufficient cause timely
communicated to this Court in writing, would result in dismissal of the appeal.
      To date, Appellants still have not filed an enumeration of errors and brief in
this case, and no cause for their failure to do so has been shown. Accordingly, Case
Number A14A1296 is hereby DISMISSED.




                                         Court of Appeals of the State of Georgia
                                                                          07/25/2014
                                                 Clerk’s Office, Atlanta,__________________
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                           , Clerk.